 1 MCGREGOR W. SCOTT
   United States Attorney
 2 PAUL HEMESATH
   GRANT B. RABENN
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 2:19-MJ-00025-KJN
12
                                   Plaintiff,             FINDINGS AND ORDER EXTENDING TIME
13                                                        FOR PRELIMINARY HEARING PURSUANT TO
                             v.                           RULE 5.1(d) AND EXCLUDING TIME
14
     ERIC FRICERRO,                                       DATE: March 19, 2019
15                                                        TIME: 2:00 p.m.
                                  Defendants.             COURT: Hon. Deborah Barnes
16

17

18
            The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
19
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on March 18, 2019.
20
     The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
21
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
22
     5.1(d) of the Federal Rules of Criminal Procedure.
23
            Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
24
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
25
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
26
     not adversely affect the public interest in the prompt disposition of criminal cases.
27
            THEREFORE, FOR GOOD CAUSE SHOWN:
28

      FINDINGS AND ORDER                                   1
30
 1         1.     The date of the preliminary hearing is extended to April 2, 2019, at 2:00 p.m.

 2         2.     The time between March 19, 2019, and April 2, 2019, shall be excluded from calculation

 3 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 4         3.     Defendants shall appear at that date and time before the Magistrate Judge on duty.

 5

 6         IT IS SO ORDERED.

 7 Dated: March 18, 2019

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      FINDINGS AND ORDER                               2
30
